Citation Nr: 1523906	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 through August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision, in pertinent part, denied reopening of a previously denied claim to service connection for bilateral hearing loss.  

This matter first came before the Board in August 2013.  Upon finding that new and material evidence had been received, the Board reopened the service connection claim and ordered remand for additional development.  

The appeal returned to the Board in October 2014, and remand was ordered to obtain an addendum VA opinion and additional medical evidence.  The Board finds that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Currently diagnosed bilateral sensorineural hearing loss is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In April 2010, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate his claim.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The RO has obtained the Veteran's service medical records and VA treatment records, and associated them with the claims file.  Moreover, the Veteran has submitted private treatment records, which have been associated with the claims file.

The Veteran was afforded a VA examination in September 2013.  The examiner reviewed the claims file, considered the Veteran's history and performed an audiometric examination.  

In October 2014, the Board remanded this issue for additional development.  The RO was instructed to request authorization from the Veteran to contact the private physician who rendered a March 2010 opinion regarding his hearing loss, and obtain a clarification of that opinion.  The RO was also instructed to obtain an addendum VA opinion, in which the VA examiner would convert in-service audiometric records from units set by the American Standards Association (ASA) to those defined by the International Standards Organization (ISO); further, the examiner was instructed to specifically comment upon in-service audiometric threshold shifts.   

The RO requested authorization to contact the Veteran's private physician in correspondence of December 2014.  The Veteran did not respond.  The RO observed, in its March 2014 supplemental statement of the case, that the Veteran had not provided the requested authorization.  Less than a week thereafter, the Veteran's representative submitted a notice to the RO indicating that the Veteran had no further evidence, and requesting that the appeal be returned forthwith to the Board.  

VA's duty to assist is not always a one-way street.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar as the Veteran has declined to authorize VA to contact his private physician, it appears that all known and available records relevant to the issues decided herein have been obtained and are associated with the claims file.  38 C.F.R. § 3.159(c)(1)(i)(noting a claimant must cooperate fully with VA's reasonable efforts to obtain records and must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and in the case of medical records the condition for which treatment was provided).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role. Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Accordingly, the Board finds that the RO has substantially complied with its October 2014 directive to attempt to clarify the private physician's opinion.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

An addendum VA opinion was obtained in March 2015.  The examiner did not explicitly indicate she had converted induction and separation examination audiometric findings to the ISO standard; however the October 2014 remand order had included converted figures and a copy of the remand was provided to the examiner.  Further, the examiner stated that "It is unlikely that different calibration methods were used during the period of 1965-1967.  However, a conversion of test results from ASA to ISO would only improve Veteran's separation hearing thresholds and render any and all hearing threshold shifts essentially non-existent."  Converting induction and separation examination findings from ASA to ISO increases the audiometric thresholds, but maintains the size of audiometric threshold shifts.   

As further discussed in this decision, the examiner was able to provide the Board with sufficient analysis of the Veteran's in-service audiometric threshold shifts and the etiology of his hearing loss.  Further, the addendum opinion was based upon review of the Veteran's claims file, and laid factual foundations for its conclusions and opinions, based on history and examination that were consistent with the record before them.  Accordingly, the Board finds the October 2014 VA examination to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board finds that the RO has substantially complied with its October 2014 directive to obtain a supplemental opinion.   

All identified and available documentation relevant to the issues decided herein has been secured and all relevant facts have been developed.  There remain no issues as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly proceed to adjudicate the Veteran's claims to service connection.

II.  Legal criteria for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014), as an "other organic disease of the nervous system."  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for bilateral hearing loss

The Veteran contends that he has developed bilateral hearing loss as a result of acoustic trauma from exposure to enemy artillery fire during his period of active service, as well as exposure to artillery noise from his own unit.  In his July 2011 substantive appeal to the Board, the Veteran stated, "I was in an artillery unit in Vietnam and suffered hearing trauma that later manifested itself."  

The Veteran's ears and eardrums were noted to be normal at his October 1965 induction examination.  Puretone hearing thresholds were recorded as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
15
5
15
LEFT
-5
5
20
10
0

Prior to October 31, 1967, service department audiometric readings were ordinarily recorded using units set by the American Standards Association (ASA); thereafter, units defined by the International Standards Organization (ISO) and American National Standards Institute (ANSI) were ordinarily employed.  Absent evidence to the contrary, the Board presumes that the Veteran's October 1965 induction examination findings were recorded under the ASA standard.  Insofar as the current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units, the Board must convert the induction examination findings to ISO units before proceeding with its analysis. This conversion is performed by adding to the reported findings 15 decibels at the 500 hertz level, 10 decibels at the 1,000 2,000, and 3,000 hertz levels, and 5 decibels at the 4,000 hertz level.  

The October 1965 findings in ISO units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
20
LEFT
10
15
30
20*
5
*In its remand order of October 2014, the Board incorrectly provided this figure as 25 decibels.

The October 1965 examining physician noted that the Veteran's ears and eardrums were normal.

At his August 1967 separation medical examination, the Veteran's ears and eardrums were again noted to be normal, and the Veteran specifically denied a history of ear trouble or hearing loss.  The Veteran's service medical records showed no in-service treatment for hearing loss or complaints of ear trouble.  Puretone audiometric thresholds on separation examination were recorded as follows - again, the Board presumes that these were ASA units:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
Not recorded
25
LEFT
-10
5
0
Not recorded
5


The August 1967 separation examination findings, as converted to ISO units, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
Not recorded
30
LEFT
5
15
10
Not recorded
10


Given the findings on induction, the Board considered whether the Veteran had a preexisting hearing loss disability.  Upon review of the Veteran's induction examination findings, the Board concludes that the Veteran's hearing was presumptively sound on induction.  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  If the presumption of soundness applies, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing through clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  See Horn v. Shinseki, 25 Vet. App. at 235 (2012).  "Clear and unmistakable" evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The threshold for "normal" hearing is zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board observes that, upon conversion to ISO units, the Veteran had thresholds in excess of 20 decibels in both ears at induction.  However, not all hearing thresholds outside of normal limits constitute a disability for VA purposes.  Per 38 C.F.R. § 3.385, hearing loss constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Maryland CNC scores were not recorded on induction, and the Veteran's auditory thresholds did not 25 decibels in his right ear.  The Veteran's left ear threshold was 30 decibels at 2,000 hertz, but no other threshold exceeded 25 decibels.  The Board finds that the Veteran's induction examination recorded elevated hearing thresholds, but not a hearing loss disability for VA purposes.  Furthermore, the Veteran was provided a PULHES profile of H-1 and no defects or diagnoses were noted upon enlistment.  The Board notes that the PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service). See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). The number "1" indicates a high level of fitness. Id. The "P" in PULHES stands for "Physical Capacity and Stamina, the "U" is for "Upper Extremities," the "L" for "Lower Extremities," "H" for "Hearing and Ears," the "E" for "Eyes," and the "P" fro "Psychiatric Condition."  Additionally, the veteran denied any history of ear, nose or throat trouble or use of hearing aids on his October 1965 report of medical history.  Therefore, the Board finds that hearing loss was not noted at entrance and the presumption of soundness applies.  There is no clear and unmistakable evidence that the condition preexisted and was not aggravated by service.  There is simply no evidence that would elucidate the nature of the injury; any residuals; the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to its preexistence.  Therefore, the presumption of soundness is not rebutted, and service connection will be considered based on incurrence, not aggravation. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes. The January 2005 VA audiological examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss.  Audiometric findings on examination established that the Veteran had a bilateral hearing loss for VA purposes, demonstrated by hearing thresholds of 40 decibels or greater at 2,000, 3,000, and 4,000 hertz in the right ear, and at 2,000 and 3,000 hertz in the left ear.  Further, the left ear hearing threshold at 4,000 hertz was 35 decibels, and the speech recognition score on Maryland CNC testing was only 92 percent in the left ear.  See 38 CFR § 3.385.  Audiograms taken by the Veteran's private physician in March 2008 and March 2010 found hearing thresholds greater than 40 decibels at 2,000, 3,000, and 4,000 hertz bilaterally, with "very severe mid and high frequency loss" diagnosed in both ears.  A September 2013 VA audiological examination diagnosed high frequency sensorineural hearing loss, with hearing thresholds greater than 40 decibels at 2,000, 3,000, and 4,000 hertz bilaterally.  Accordingly, the Board proceeds to the question of whether the Veteran's hearing loss disability was caused or incurred in military service.

At his January 2005 VA examination, the Veteran reported that he had served in combat in Vietnam, and that most of his military noise exposure had come from heavy artillery.  In other statements he reported being exposed to mortar fire.  See December 2006 statement of Veteran, September 2007 VA examination, March 2010 letter of private physician.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  

The Veteran's DD-214 establishes that the Veteran served in Vietnam, and was attached to an artillery unit, but was trained as a cook.  Further, the Veteran's DD-214 does not reflect the receipt of any decorations, such as a Combat Infantryman Badge or Purple Heart, which are indicative of combat.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  The Court has indicated that given the broad guidelines for when activity is considered combat with the enemy, certain events, such as an enemy mortar attack, might be considered to be "combat-related."  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (being fired on with mortars might be construed as combat-related).  In this regard, VA's General Counsel has defined the ordinary meaning of the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  Evidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show he had engaged in combat.  The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy. VAOPGCPREC 12-99.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b). Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  In this case, while the Veteran has clearly served in a combat zone and reported exposure to mortar fire, there is not enough evidence to indicate he personally participated in a fight or encounter with a military foe.  Accordingly, 38 C.F.R. § 1154(b) is not for application. 

Although the Veteran did not participate in combat, the Board finds that the Veteran was exposed to in-service acoustic trauma.  The Veteran's DD-214 shows that he was attached to an artillery unit in Vietnam.  The Veteran's lay statements regarding in-service acoustic trauma are consistent with his conditions of service, and the Board finds them to be credible. 38 C.F.R. § 1154(a).

The remaining question is whether there is a link between the current hearing loss and the noise exposure during service.  For the reasons discussed herein, the Board concludes that the evidence does not support such a conclusion, and the Veteran is not entitled to service connection for his bilateral sensorineural hearing loss.   

The Veteran first filed a claim for service connection for hearing loss in September 2004; at this time, the Veteran asserted that his hearing loss was related to in-service acoustic trauma from artillery exposure, which had first manifested in April 1966.  

Reports of hearing loss first appear in the medical evidence of record in July 2004.  The Veteran reported a decline in hearing at a VA Agent Orange examination; however, no testing or treatment for hearing loss was performed at this time.

The Veteran was first afforded a VA examination for hearing loss in January 2005.  The Veteran related a "long history" of hearing loss, with a specific date of incurrence not given.  The Veteran reported that his in-service noise exposure had mostly been from heavy artillery, and he denied using hearing protection.  Subsequent to separation from service, the Veteran reported occasional non-military noise exposure while working as an electrician, from 1968 through the examination date, but indicated that he had used hearing protection.

The VA examiner found it "less likely than not" that the Veteran's hearing loss was related to military noise exposure or acoustic trauma.  The examiner based this conclusion upon the absence of complaints of hearing loss in the service medical record, the Veteran's "normal audiometric thresholds at separation from service," and the fact that the Veteran had no complaints of hearing loss at service separation.  The examiner indicated that the most likely etiology of the current hearing loss would be a combination of genetic and environmental factors subsequent to separation from service.  

In a May 2005 VA mental health treatment session, the Veteran reported some slight hearing impairment secondary to "being shot at in Vietnam and having explosives going off around him."  Sensorineural hearing loss and presbycusis (age-related hearing loss) were included in the Veteran's problem list.

A March 2010 letter from the Veteran's private physician noted that the Veteran had reported exposure to acoustic trauma from an artillery attack, as well as daily exposure to artillery noise from his own battery.  Per the private physician, audiogram findings showed severe mid and high frequency hearing loss in both ears.  The Veteran's severe mid and high frequency hearing loss was stated to follow the noise exposure pattern described in the Veteran's history of military noise exposure.  

The VA audiology examination of September 2013 concurred with the January 2005 examiner's conclusions.  The September 2013 examiner stated that the Veteran's hearing loss was less likely as not caused by or a result of military service.  The examiner noted that the Veteran reported a history of military, occupational, and recreational noise exposure, and stated that enlistment and separation audiograms had both shown hearing within normal limits.  Further, no significant threshold shifts had been shown over the course of military service.  With particular regard to the Veteran's normal hearing thresholds at separation, the examiner indicated that there was no sufficient scientific basis in current knowledge of cochlear physiology for a delayed-onset hearing loss, and that the consensus of the scientific literature was that a noise-induced hearing loss would occur at the time of noise exposure.  Based upon the Veteran's in-service audiometric findings and the scientific literature, the examiner concluded that noise induced hearing loss had not occurred during active duty.  Rather, it appeared that the Veteran's then-current hearing loss had occurred subsequent to separation from service, with possible etiologies including genetics, aging, and post-service noise exposure.

The September 2013 VA examination report observed that the March 2010 private physician letter had suggested the Veteran's hearing loss was consistent with his reported history of noise exposure, but indicated that the referenced audiograms had not been available for review.  With regard to the history of noise exposure mentioned in the March 2010 letter, the September 2013 VA examiner noted that a noise induced hearing loss is marked by high frequency loss, and suggested that the private physician may have noted the Veteran's hearing loss was consistent with noise-induced hearing loss because the Veteran had reported military noise exposure, and the Veteran was diagnosed with high frequency hearing loss.  However, the VA examiner asserted that other factors, including presbycusis and genetics, could contribute to high frequency hearing loss.  The examiner also observed that the Veteran had reported a history of occupational and recreational noise exposure at the September 2013 examination, but only military noise exposure had been mentioned in the March 2010 letter.

In a March 2015 Compensation and Pension addendum opinion, a VA medical expert found that hearing loss was unrelated to military service, based upon normal audiometric thresholds on induction and separation from service, the absence of in-service complaints of hearing loss or significant hearing threshold shifts, and the delay in onset of hearing loss.  The expert noted that the National Institutes of Medicine had concluded in 2006 that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure, and a prolonged delay of noise-induced hearing loss was "unlikely."  A contradictory medical opinion, per this examiner, would be unsupported by current medical literature and research.

With regard to the distinction between ASA and ISO/ANSI units, the March 2015 examination report noted that conversion of induction and separation examination findings from ASA to ISO "would only improve" separation examination hearing thresholds" and "would render any and all hearing threshold shifts during service essentially non-existent."

The Board's October 2014 remand order instructed the VA examiner to specifically comment upon the hearing threshold shifts between induction and separation demonstrated at 4,000 hertz bilaterally and at 500 hertz for the right ear.  The March 2015 VA addendum stated that the Veteran's left ear hearing threshold had changed by only five decibels at 4,000 hertz, and the right ear had changed by 10 decibels at this frequency (the threshold shift is the same both pre-and post-ISO conversion).  The examiner explained that these shifts were considered insignificant as they were less than or equal to 10 decibels and were attributed to normal measurement variability.  The 15 decibel increase in the right ear hearing threshold at 500 hertz was noted to be more significant, but the examiner explained this was inconsistent with the known effects of exposure to hazardous levels of noise.

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board places little weight upon the March 2010 note from the Veteran's private physician.  Although this physician indicated the Veteran's hearing loss was consistent with his report of in-service noise exposure, the factual predicates for this opinion are unclear.  The March 2010 note does not indicate how long the Veteran reported he had been experiencing hearing loss, post-service noise exposure and there is no evidence in the March 2010 note that the private physician had reviewed the Veteran's service treatment record.  Further, the note is from a medical surgical clinic and the evidence does not reflect that C.B.J., M.D. is a licensed audiologist.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a physician's specialty can be a valid consideration in determining the probative value of an opinion).  Furthermore, the private physician provided no rationale for the conclusion that the hearing loss followed the noise exposure pattern that was described.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it unsupported by medical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

Insofar as both the reasoning and conclusions of the March 2010 physician's note are unclear, it has little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from factually accurate, fully articulated, and sound reasoning for the conclusion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In assigning weight to the January 2005, September 2013, and March 2015 VA examiner/expert opinions, the Board is mindful that they contained factual inaccuracies.  The Court has held that "an opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, the mere presence of a factual error in a medical opinion does not establish that the opinion is based upon that error.  For the reasons discussed below, the Board concludes that these opinions, produced by three separate medical experts, hold significant probative value despite the inclusion of factual inaccuracies in their conclusions.

All three VA opinions of record indicated that the Veteran's audiometric thresholds had been normal on separation examination; the September 2013 and March 2015 opinions stated that the Veteran's thresholds on induction had also been normal.  This is true of the Veteran's thresholds as originally written in the service record.  However, the Veteran's audiometric thresholds were recorded using ASA units; the relevant standard for current adjudication is the ISO standard.  After conversion to ISO units, the Veteran's right ear showed a threshold of 25 decibels at 500 hertz, and 30 decibels at 4,000 hertz at separation.  Hearing thresholds in excess of 20 decibels fall outside the normal range and indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).    
 
However, the fact that the VA examiners did not account for conversion from ASA to ISO units does not substantially undermine their opinions.  Even after conversion to ISO units, the Veteran's hearing thresholds on separation examination did not reach the level of a hearing loss disability for VA purposes; the question before the Board, therefore, is whether the in-service hearing shifts support a finding of service connection to the Veteran's current hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the Board notes that in-service hearing thresholds worsened between induction and separation by 15 decibels in the right ear at 500 hertz, 10 decibels in the right ear at 4,000 hertz, and 5 decibels in the left ear at 4,000 hertz.  (Thresholds at 3,000 hertz were not recorded at separation, while other thresholds either remained constant or improved).  

The September 2013 and March 2015 VA examiners indicated that the Veteran had not experienced a significant threshold shift during service; the March 2015 examiner explained that the shifts at 4,000 hertz reflected normal measurement variability, while the right ear shift at 500 hertz was unlikely to be caused by in-service acoustic trauma.  

Finally, the Board recognizes that the September 2013 VA examiner erred in stating that the March 2010 private physician note did not include numerical audiometric findings; March 2008 and March 2010 audiograms were attached.  However, these audiogram findings were substantially similar to those from the January 2005 and September 2013 VA examinations, reflecting bilateral sensorineural hearing loss.  The crux of the September 2013 VA examiner's regarding the March 2010 note was that the onset of sensorineural hearing loss years after trauma is unlikely, and that the private physician may not have been aware of the Veteran's reported post-service noise exposure; very recent audiogram findings are not pertinent to these points.  Furthermore, the September 2013 VA examiner provided several other possible etiologies including genetics, aging and post-service noise exposure. 

Indeed, the key point of agreement between all three VA examiner/experts - in January 2005, September 2013, and March 2015 - was that it was implausible the Veteran would have shown no signs or complaints of hearing loss on service separation, only to decades later develop sensorineural hearing loss due to in-service acoustic trauma.  The September 2013 and March 2015 examiners cited a 2006 Institutes of Medicine study for the proposition that, in fact, such a delay was unlikely.  The Board finds that this degree of medical consensus, between three separate medical experts over the course of a decade, is highly persuasive.  

Of course, the Veteran's September 2004 claim asserted that hearing loss had begun in April 1966.  The Veteran is competent to report both his combat experiences and hearing loss, as hearing loss is a symptom a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report that permanent hearing loss had its onset at this time, and persisted thereafter.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this regard, the Veteran's current account is at odds with his self-reported medical history at his August 1967 separation examination.  The Veteran specifically denied ear trouble and hearing loss, and none was found on examination.  The Veteran's contemporary report of symptoms merits greater weight than his report, decades later, that symptoms began in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The lengthy period following military service prior to any recorded complaint of hearing impairment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
In his June 2012 notice of disagreement, the Veteran has asserted that, absent any other recorded cause, his hearing condition must have been caused by his extensive in-service shooting.  However, while the Veteran is competent to report symptoms a lay person can observe, the causation or etiology of his hearing loss is beyond his competence, and thus his assertions in this regard have no probative value in establishing a nexus to service.  Layno, 6 Vet. App. 465.  

The record contains no medical evidence of in-service incurrence of a chronic hearing loss disability, nor medical evidence that the Veteran experienced symptoms of a chronic hearing loss disability prior to 2004.  Three VA medical experts have produced well-reasoned opinions, based upon review of the Veteran's medical record, the medical consensus on etiology of hearing loss, and (in 2005 and 2013) examination of the Veteran; all three concluded that it was unlikely the Veteran's sensorineural hearing loss could have been caused by acoustic trauma decades past.  There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his bilateral hearing loss is related to military service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


